UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6603


KAIMEL L. GLENN,

                Plaintiff - Appellant,

          and

OFFICE OF THE ATTORNEY GENERAL,

                Party-in-Interest,

          v.

CMS; ISAAS TESSEMA, Dr.,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:09-cv-01700-WDQ)


Submitted:   July 27, 2010                 Decided:   August 9, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Kaimel L. Glenn, Appellant Pro Se. Philip Melton Andrews, Mary
Beth Ewen, KRAMON & GRAHAM, PA, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kaimel      L.   Glenn    appeals    the   district     court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                          We

have     reviewed    the     record     and     find    no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Glenn v. CMS, No. 1:09-cv-01700-WDQ (D. Md. Apr. 8,

2010).     We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented     in   the    materials

before    the   court    and   argument       would    not   aid   the   decisional

process.

                                                                           AFFIRMED




                                         2